PER CURIAM.
Libelants contend that the ferryboat McCullough was solely in fault for a collision between her and libelants’ tug the Leonard Richards. There is much conflict in the testimony upon several of the important points involved. The cause was tried in the presence of the district judge, who saw all the witnesses, and himself closely questioned several of the important ones. We do not feel *503warranted in disturbing liis findings as to the facts. Our own impression from reading the record is that when the vessels first drew towards each other they were on crossing courses, the Richards having the ferryboat on her starboard hand; that their respective obligations were fixed by that circumstance; that the ferryboat signaled and navigated in conformity to such obligations, while the Richards failed to heed the signals, and kept on across the bow of the ferryboat. For some reason the testimony as given appears not to have been so persuasive as it looks in print, and Judge Thomas found, not that the vessels were on crossing courses, but that the Richards, on whose owners was the burden of proof, had “not proved whether the McCullough was or was not an overtaking vessel.” Certainly there is no such clear weight of testimony as would induce this court to disregard such finding, and to hold that she was an overtaking vessel. Whether we find, as the weight of the testimony seems to indicate, that the vessels were on crossing courses, or, as the district judge found, that libelants had not proved that the McCullough was an overtaking vessel, the result would be the same — a dismissal of the libel.
The decree is affirmed, with costs.